DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Page 2 of the preliminary amendments submitted 11/29/2021 & 12/11/2021 states “Amendment(s) to the Abstract of the Specification”.  Yet no amendment to the abstract was submitted. Examiner will ignore the reference to the abstract.  

Claim Interpretation
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. MPEP 2113
“The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.” In re Stephens 145 USPQ 656 (CCPA 1965).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1, 3-4, 6-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Najafi et al.
A monolithically integrated multi-sensor (MIMs) (¶0051) comprising: 
an infrared sensor configured to measure a parameter (¶0035, ¶0090); and 
a first micro-electromechanical system (MEMs) sensor (¶0054) configured to measure a first parameter (“temperature”); and 
a second MEMs sensor configured to measure a second parameter (¶0032, ¶0033, ¶0034, ¶0089) wherein the first parameter, the second parameter and the parameter measured by the infrared sensor are different (“IR”, “optoelectric”, “pressure”, “inertial”) and wherein the infrared sensor, the first MEMs sensor, and the second MEMs sensor are formed at the same time on or in a single semiconductor substrate (figures “MEMS device”; claims 12 & 15), and wherein one or more layers of a monolithic semiconductor process that forms the MIMs is configured to form a cap that seals one of the infrared sensor, the first MEMS sensor, or the second MEMs sensor from an external environment (¶0057 & various figures “capsule”).

Claim 3 Najafi discloses that the MIMs is shared in common with the infrared sensor, the first MEMs sensor, or the second MEMs sensor (figures at “MEMS Device”) and wherein at least a portion of the at least one layer shared in common with the infrared sensor, the first MEMs sensor, or the second MEMs sensor is etched on or in the single semiconductor substrate (¶0053 last sentence).

Claim 4 Najafi discloses that the one or more layers of the monolithic semiconductor process that forms the MIMs is configured to form caps that seals two of the infrared sensors, the first MEMs sensor or the second MEMs sensor (¶0043, ¶0057 & ¶0094).

Claim 6 Najafi discloses that the first or the second MEMs sensors is sealed from an external environment at a different pressure than the external environment (several places Najafi discloses that the cap is vacuum sealed which would alter pressure; ¶0052 at (iii), ¶0057).

Claim 7 Najafi discloses that three or more MEMs sensors formed on or in the single semiconductor substrate wherein each of the three or more MEMs sensors measure different parameters (¶0032, ¶0033, ¶0034, ¶0089; “IR”, “optoelectric”, “pressure”, “inertial”).

Claim 8 Najafi discloses that the MIMs includes a temperature sensor (¶0019), and an IR sensor (¶0035).  
Claims 10, 12 & 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Najafi et al.
A monolithically integrated multi-sensor (MIMs) (¶0051) comprising: 
an integrated circuit comprising (abstract “integrated fashion”): 
an infrared sensor configured to measure a parameter (¶0035, ¶0090); and 
two or more micro-electromechanical system (MEMs) sensors wherein the infrared sensor and the two or more MEMs sensors are configured to measure different parameters (¶0032, ¶0033, ¶0034, ¶0089; “IR”, “optoelectric”, “pressure”, “inertial”), wherein the infrared sensor and the two or more MEMs sensors are formed at the same time on or in a single semiconductor substrate (figures “MEMS device”; claims 12 & 15), and wherein one or more layers of a monolithic semiconductor process that forms the MIMs is configured to seal more than one of the infrared sensor or the two or more MEMs sensors from an external environment (¶0057 & various figures “capsule”).
Claim 12 Najafi discloses that the integrated circuit has three or more MEMs sensors and wherein each of the three or more MEMs sensors measures a different parameter (¶0032, ¶0033, ¶0034, ¶0089; “IR”, “optoelectric”, “pressure”, “inertial”).
Claim 16 Najafi discloses that the MIMs includes a temperature sensor (¶0019), and an IR sensor (¶0035).  
Claim 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Najafi et al.
A monolithically integrated multi-sensor (MIMs) (¶0051) comprising: 
an integrated circuit (abstract) comprising: 
an infrared sensor configured to measure a parameter (¶0035, ¶0090); and 
three or more micro-electromechanical system (MEMs) sensors wherein the infrared sensor and each of the three or more MEMs sensors are configured to measure a different parameter (¶0032, ¶0033, ¶0034, ¶0089), wherein the infrared sensor and the three or more MEMs sensors are formed at the same time on or in a single silicon substrate (figures “MEMS device”; claims 12 & 15) and wherein one or more layers of a monolithic semiconductor process that forms the MIMs is configured to form a cap that seals one of the infrared sensor or one of the three or more MEMs sensors from an external environment (¶0057 & various figures “capsule”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 & 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al.
Najafi discloses sealing the sensors with a cap (¶0057).  
Najafi does not disclose that the sensor is sealed using a specific deposition manufacturing technique.   
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill to use a particular deposition manufacturing technique to environmentally seal one of the sensors. A motivation for this would be to utilize a specific well-known technique to accommodate a particular application.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.   
Claims 13-15 & 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najafi et al.
Najafi does not disclose that multiple sensors (up to six or more) each measure a different parameter. 
Before the effective filing date of the claimed invention it was well known to use multiple sensors to each measure a different parameter. A motivation for this is well known and would be provide measuring flexibility for the MIMs IC.

Allowable Subject Matter
Claims 2, 5, 11 & 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649